DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                MANUAL DAVILA and GLADYS DAVILA,
                           Appellants,

                                     v.

       HOLLYBROOK GOLF AND TENNIS CLUB CONDOMINIUM
                    ASSOCIATION, INC.,
                         Appellee.

                               No. 4D20-1501

                               [July 15, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin-Singer, Judge; L.T. Case No. CACE17-
11838 (21).

   Pavel Kogan of The Kogan Firm, P.A., Ft. Lauderdale, for appellants.

  Charles F. Otto and Tara N. Mulrey of Straley Otto, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.